PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 9,265,390
Issue Date: February 23, 2016
Application No. 14/057,050
Filing or 371(c) Date: 18 Oct 2013
Attorney Docket No. DJ 31/01
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed October 15, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by February 23, 2020.  However, since petition has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request.  However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a “Request for Customer Number” form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Petitioner submitted $1050 with the petition on October 15, 2020.  However, the 3½ year maintenance fee is $500 while the petition fee is $525.  The $25 overpayment maybe requested by writing to Mail Stop 16 at the above address.  A copy of this decision should accompanies petitioner’s request.

Inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.

/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist
Office of Petitions

cc:	Sandra E. Dillard
	138 E. Boyer St.
	Tarpon Springs, FL  34689